340 S.W.3d 605 (2011)
STATE of Missouri, Respondent,
v.
Steven WHITMORE, Appellant.
No. ED 95214.
Missouri Court of Appeals, Eastern District, Division Four.
April 12, 2011.
Loyce Ann Hamilton, St. Louis, MO, for Appellant.
Chris A. Koster, Attorney General, Mary H. Moore, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J. and ROBERT G. DOWD, JR., J. and DANIEL PELIKAN, Sp.J.

ORDER
PER CURIAM.
Steven Whitmore ("Defendant") appeals from the judgment upon his conviction by a jury of involuntary manslaughter in the first degree. Section 565.046.1, RSMo 2000, and armed criminal action, Section 571.015, RSMo 2000. Defendant asserts the trial court erred in refusing to instruct the jury on the lesser-included offense of involuntary manslaughter in the second degree.
We have reviewed the briefs of the parties and the record on appeal. We find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. The judgment of the motion court is affirmed. Rule 84.16(b).